DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/17/2020, for application 15/219,732 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 07/17/2020. In the instant amendment: Claims 1, 8, and 15 have been amended. Claims 1, 3-6, 8, 10-11, 13-15, 17-22, and 25-27 have been examined and are pending.
Response to Arguments
Applicants' arguments in the instant Amendment, filed on 07/17/2020, with respect to limitations listed below, have been fully considered but they are not persuasive.   
Applicant Argues: Weaver, Neldeltchev, and Fligler do not teach the amended claim limitation “receive the customized configuration information based on the MAC address, the customized configuration information being provided to the customer equipment and being different than configuration information associated with other customer equipment, and the customized configuration information indicating a plurality of call lines to be provided for the customer equipment” and “provide the customized configuration information to the customer equipment to direct the customer equipment co communicate directly with other devices of the network in order to configure the customer equipment.” See Remarks at 12 (emphasis added). 
The examiner respectfully disagrees because these arguments are not persuasive. 
In regards to, “receive the customized configuration information based on the MAC address,” the Weaver reference teaches configuring and provisioning a VoIP phone device for primary and guest user access in response to verifying VoIP device MAC address. See Weaver col. 7: 19-30. 
With respect to, “the customized configuration information indicating a plurality of call lines to be provided for the customer equipment,” Weaver discloses configuring a plurality of phone numbers (e.g., call lines) for the customer VoIP phone devices. In fact, Weaver explains that a configured VoIP phone device can “dynamically register and manage the guest user while keeping the primary user information active on the device (i.e., one device has two active phone numbers attached to it). For example, a device with a network address of device123 (akc.provider.com (i.e., an IP address accessible through a DNS lookup) can be associated with phone directory numbers 913-555-5678 and 913-555-9920. The VoIP device stores a first set of VoIP parameters downloaded from the VoIP network to support call signaling associated with the primary user. A second set of VoIP parameters is downloaded from the VoIP network and stored as part of the guest profile on the VoIP device to support call signaling associated with the guest user.” Id. at col. 2: 8-17, 35-38, 48-51 (emphasis added). Accordingly, Weaver teaches configuring a 
In regards to, “provide the customized configuration information to the customer equipment to direct the customer equipment to communicate directly with other devices of the network in order to configure the customer equipment,” Weaver explains that after receiving the primary user configuration information, the VOIP device “queries the VoIP network for a second set of VoIP parameters to support SIP signaling in association with call access by the guest user. The query preferably includes the directory number of the guest user and the guest user's network password for identification and authentication. Thus, transaction 62 may involve the AAA server for authentication and the OTA server for supplying the VoIP parameters. In transaction 63, the network pushes the guest VoIP parameter set to the device.” Id. at col. 6: 5-14 (emphasis added). As discussed above, such parameters further configure the VoIP phone, and can designate secondary users and enable these secondary users to make phone calls. Accordingly, the system configures the VoIP phone, and enables the VoIP phone to communicate with appropriate devices in the network and download further configuration parameters regarding additional guest users. 
Finally, Nedeltchev teaches “the customized configuration information being provided to the customer equipment and being different than configuration information associated with other customer equipment.”  See Nedeltchev FIG. 4, [0037]-[0039]. 
Accordingly, the combination of Weaver and Nedeltchev teach “receive the customized configuration information based on the MAC address, the customized configuration information being provided to the customer equipment and being different and the customized configuration information indicating a plurality of call lines to be provided for the customer equipment” and “provide the customized configuration information to the customer equipment to direct the customer equipment co communicate directly with other devices of the network in order to configure the customer equipment” of amended claim 1. 
In conclusion, applicant’s argument are unpersuasive and the rejection of claim 1 is maintained. Furthermore, rejection of independent claims 8 and 15, which recite similar matter to claim 1, is also maintained.  
Claim  Rejection -  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 3, 5, 6, 8, 13, 15, 17, 18, 19, 20, 21, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (“Weaver,” US 8,139564, patented Mar. 20, 2012) in view of Nedeltchev et al. (“Nedeltchev,” US 2008/0046735, published Feb. 21, 2008) and Fligler et al. (“Fligler,” US 2006/0229931, published Oct. 12, 2006). 
Regarding claim 1, Weaver discloses a device, comprising:  
 (Weaver FIG. 3, col. 4: 51-56. Device 10 includes a phone controller/application 30 coupled to a memory 31 and a network controller and transceiver 32 which interfaces to the VoIP network. Interface logic 33 couples a human interface (such as a keypad and display 34) to phone controller 30.):	
receive an X.509 certificate associated with authenticating a customer equipment (Weaver FIG. 7, col. 4: 19-21; col.7: 17-25. AAA server 15 authenticates users and devices according to unique hardware addresses, digital certificates, and/or pass words. When first connected with the VoIP network, the VoIP device is authenticated to the network in step 20 100 based on a unique hardware identifier such as a MAC address and a digital certificate in the conventional manner. When the primary user is provisioned or activated in step 101, they are registered via the VoIP device by sending the MAC address and the digital certificate (e.g., an X.509 certificate));
the MAC address uniquely identifying the customer equipment; store a list of MAC addresses of approved devices; authenticate the customer equipment using the MAC address, the one or more processors, when authenticating the first device, are to: compare the MAC address to the stored list of MAC addresses, and determine that the MAC address matches a MAC address of the stored list of MAC addresses (Weaver FIG. 7, col. 4: 19-21; col.7: 17-28. AAA server 15 authenticates users and devices according to unique hardware addresses, digital certificates, and/or passwords. When first connected with the VoIP network, the VoIP device is authenticated to the network in step  100 based on a unique hardware identifier such as a MAC address and a digital certificate in the conventional manner. When the primary user is provisioned or activated in step 101, they are registered via the VoIP device by sending the MAC address and the digital certificate (e.g., an X.509 certificate) to the network. As a result, the primary user is mapped to the VoIP device according to the MAC address or a DNS lookup of the address.); 
the [customized] configuration information indicating a plurality of call lines to be provided for the customer equipment (Weaver col. 2: 8-17, 35-38, 48-51.  The method and system of the invention dynamically register and manage the guest user while keeping the primary user information active on the device (i.e., one device has two active phone numbers attached to it). For example, a device with a network address of device123 (akc.provider.com (i.e., an IP address accessible through a DNS lookup) can be associated with phone directory numbers 913-555-5678 and 913-555-9920. The VoIP device stores a first set of VoIP parameters downloaded from the VoIP network to support call signaling associated with the primary user. A second set of VoIP parameters is downloaded from the VoIP network and stored as part of the guest profile on the VoIP device to support call signaling associated with the guest user.); 
provide the [customized] configuration information to the customer equipment to direct the customer equipment to communicate directly with other devices of the network in order to configure the customer equipment ( Weaver col. 6: 5-14. [T]he VoIP device queries the VoIP network for a second set of VoIP parameters to support SIP signaling in association with call access by the guest user. The query preferably includes the directory number of the guest user and the guest user's network password for identification and authentication. Thus, transaction 62 may involve the AAA server for authentication and the OTA server for supplying the VoIP parameters. In transaction 63, the network pushes the guest VoIP parameter set to the device.). 

However, Nedeltchev, in an analogous art, discloses a phone comprising: 
the X.509 certificate including a media access control (MAC) address of the customer equipment (Nedeltchev FIG. 5, [0041], [0044]. In the present embodiment, the MIC 105 is a digital certificate conforming to the X.509 standard. Finally, the MIC 105 includes a MAC address field 508 that includes a MAC address for the IP phone 110.); 
request customized configuration information, associated with configuring the customer equipment to communicate via a network, based on authenticating the customer equipment (Nedeltchev [0016]. [When digital signature is verified], the configuration agent 170 formats the phone configuration profile [and] provides the formatted phone configuration 141 profile for download and installation by IP phone 110 [Note that in Nedelchev claim 20, the IP phone receives “customized configuration instructions.”]); 
receive the customized configuration information based on the MAC address, the customized configuration information being provided to the customer equipment and being different than configuration information associated with other customer equipment (Nedeltchev FIG. 4, [0037]-[0039]. In block 431, the circuitry 112 digitally signs the message using a MIC that includes a MAC address and that is stored locally in non-volatile memory on the IP phone 110. The configuration agent 170 receives the digitally signed message, and in block 441, compares the submitted unique identifier included in the digitally signed message to a value in a local memory. When there is a match, in block 451A the configuration agent 170 locally configures the IP phone profile using the MAC address extracted from the digital signature. The configuration agent 170 registers the IP phone 110 and in block 461 provides a formatted configuration file containing a Locally Significant Certificate (LSC) to the IP phone 110 for IP phone configuration. [Note that in Nedelchev claim 20, the IP phone receives “customized configuration instructions.”]);  -2-PATENT U.S. Patent Application No. 15/219,732 Attorney Docket No. 20160470 
provide the customized configuration information to the customer equipment (Nedeltchev FIG. 4, [0039]. When there is a match, in block 451A the configuration agent 170 locally configures the IP phone profile using the MAC address extracted from the digital signature. The configuration agent 170 registers the IP phone 110 and in block 461 provides a formatted configuration file containing a Locally Significant Certificate (LSC) to the IP phone 110 for IP phone configuration. [Note that in Nedelchev claim 20, the IP phone receives “customized configuration instructions.”]); 
and provide the service to the customer equipment based on the customized configuration information (Nedeltchev FIG. 4, [0039], [0046]. When there is a match, in block 451A the configuration agent 170 locally configures the IP phone profile using the MAC address extracted from the digital signature. The configuration agent 170 registers the IP phone 110 and in block 461 provides a formatted configuration file containing a Locally Significant Certificate (LSC) to the IP phone 110 for IP phone configuration. The IP phone 110 is configured using the formatted configuration file in block 471. Additionally, this example may use a networking service, such as a Cisco Networking Services (CNS) agent 348, for certain configuration steps. [Note that in Nedelchev claim 20, the IP phone receives “customized configuration instructions.”]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nedeltchev with teachings of Weaver to include: request, receive, and provide customized configuration information based on the mac address on the X.509 certificate, to provide users with a means for providing customized configuration information upon verifying digital signature in a X.509 certificate. (See Nedeltchev [0039]).
Weaver and Nedeltchev do not explicitly disclose: extract one or more system logs to provide a service to the customer equipment; and the service provided to the customer equipment including a support service to identify an operational problem with the customer equipment by testing the customer equipment in real time as the one or more system logs are extracted. 
However, Fligler, in an analogous art, discloses a device wherein 
extract one or more system logs to provide a service to the customer equipment (Fligler FIG. 2, [0073], [0081]. The informational footprint may include, for example, data in error files or error logs, data in audit files and audit logs, data in history files or history logs, [] data which may be included in other monitoring applications. [T]he method may include, for example, analyzing and/or troubleshooting identified problems or alerted problems (e.g., using the troubleshooter module 126 of FIG. 1). [See [0077] for “aggregating” data from raw data for further analysis].);
the service provided to the customer equipment including a support service to identify an operational problem with the customer equipment by testing the customer equipment in real time as the one or more system logs are extracted (Fligler [0043]. [0216]. The proactor module 125 may proactively monitor customer experiences, e.g., on an ongoing basis, continuously, periodically, in real time. Some embodiments may detect, research and/or resolve anomalies and problems that influence the experience of an individual customer while using a service, for example: [ ] the customer cannot download an application or a ringtone; the customer experiences a slow download time of a lava game or an application; the quality of download is not high, or not good; the customer cannot connect using General Packet Radio Service (GPRS); or other problems.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fligler with the techings of Nedeltchev and Weaver to include: extract data from system logs and provide support service through testing customer equipment in real time, to provide users with a means for providing real time support service to a customer equipment experiencing poor service performance. (See Fligler [0216]).
Regarding claim 3, Weaver, Nedeltchev and Fligler disclose the device of claim 1. Nedeltchev further discloses: identify the service, of a set of services, using the MAC address received from the customer equipment (Nedeltchev [0016], [0039]. [When digital signature is verified], the configuration agent 170 formats the phone configuration profile [and] provides the formatted phone configuration 141 profile for download and installation by IP phone 110 [Note that in Nedelchev claim 20, the IP phone receives “customized configuration instructions.”]. When there is a match, in block 451A the configuration agent 170 locally configures the IP phone profile using the MAC address extracted from the digital signature.). 
Nedeltchev FIG. 4, [0039], [0046]. When there is a match, in block 451A the configuration agent 170 locally configures the IP phone profile using the MAC address extracted from the digital signature. The configuration agent 170 registers the IP phone 110 and in block 461 provides a formatted configuration file containing a Locally Significant Certificate (LSC) to the IP phone 110 for IP phone configuration. The IP phone 110 is configured using the formatted configuration file in block 471. Additionally, this example may use a networking service, such as a Cisco Networking Services (CNS) agent 348, for certain configuration steps. [Note that in Nedelchev claim 20, the IP phone receives “customized configuration instructions.”]). 
The motivation is the same as that of claim 1 above. 
Regarding claim 5, Weaver, Nedeltchev and Fligler disclose the device of claim 1. Nedeltchev further discloses: 
generate a request for the customized configuration information using the MAC address (Nedeltchev [0016]. [When digital signature is verified], the configuration agent 170 formats the phone configuration profile [and] provides the formatted phone configuration 141 profile for download and installation by IP phone 110 [Note that in Nedelchev claim 20, the IP phone receives “customized configuration instructions.” Also note that in [0037] – [0038], digital signatures is generated with identifiers and MAC address.]);
request the configuration information based on generating the request for the configuration information (Nedeltchev FIG. 4, [0037]-[0039]. In block 431, the circuitry 112 digitally signs the message using a MIC that includes a MAC address and that is stored locally in non-volatile memory on the IP phone 110. The configuration agent 170 receives the digitally signed message, and in block 441, compares the submitted unique identifier included in the digitally signed message to a value in a local memory. When there is a match, in block 451A the configuration agent 170 locally configures the IP phone profile using the MAC address extracted from the digital signature. The configuration agent 170 registers the IP phone 110 and in block 461 provides a formatted configuration file containing a Locally Significant Certificate (LSC) to the IP phone 110 for IP phone configuration. [Note that in Nedelchev claim 20, the IP phone receives “customized configuration instructions.”]).
The motivation is the same as that of claim 1 above. 
Regarding claim 6, Weaver, Nedeltchev and Fligler disclose the device of claim 1. Nedeltchev further discloses:  one or more credentials associated with permitting the customer equipment to access the network to obtain configurations (Nedeltchev FIG. 4, [0037]-[0039]. In block 431, the circuitry 112 digitally signs the message using a MIC that includes a MAC address and that is stored locally in non-volatile memory on the IP phone 110. The configuration agent 170 receives the digitally signed message, and in block 441, compares the submitted unique identifier included in the digitally signed message to a value in a local memory. When there is a match, in block 451A the configuration agent 170 locally configures the IP phone profile using the MAC address extracted from the digital signature.).
The motivation is the same as that of claim 1 above. 
Regarding claim 8, claim 8 corresponds to non-transitory computer-readable medium corresponding to the device of claim 1. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 13, Weaver, Nedeltchev and Fligler disclose the non-transitory computer-readable medium of claim 8. Nedeltchev further discloses wherein the customized configuration information includes an instruction that enables the first device to be configured (Nedeltchev FIG. 4, [0039]. When there is a match, in block 451A the configuration agent 170 locally configures the IP phone profile using the MAC address extracted from the digital signature. The configuration agent 170 registers the IP phone 110 and in block 461 provides a formatted configuration file containing a Locally Significant Certificate (LSC) to the IP phone 110 for IP phone configuration. [Note that in Nedelchev claim 20, the IP phone receives “customized configuration instructions.”]).
The motivation is the same as that of claim 8 above. 
Regarding claim 14, Weaver, Nedeltchev and Fligler disclose the non-transitory computer-readable medium of claim 8. Weaver further discloses wherein the first device is a telephone (Weaver FIG. 7, col. 7: 18-30).
Regarding claim 15, claim 15 corresponds to a method corresponding to the device of claim 1. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 17, Weaver, Nedeltchev, and Fligler disclose the method of claim 15. 
Nedeltchev further discloses where providing the service comprises: identifying  (Nedeltchev [0016]. [When digital signature is verified], the configuration agent 170 formats the phone configuration profile [and] provides the formatted phone configuration 141 profile for download and installation by IP phone 110 [Note that in Nedelchev claim 20, the IP phone receives “customized configuration instructions.” Also note that in [0037] – [0038], digital signatures is generated with identifiers and MAC address.]), and 
providing the service in real time based on identifying the service (Nedelchev [0039]. The configuration agent 170 registers the IP phone 110 and in block 461 provides a formatted configuration file containing a Locally Significant Certificate (LSC) to the IP phone 110 for IP phone configuration. The IP phone 110 is configured using the formatted configuration file in block 471.).
The motivation is the same as that of claim 15 above. 
Regarding claim 18, Weaver, Nedeltchev, and Fligler disclose the method of claim 15. Furthermore, Weaver discloses where the certificate is received from the customer equipment (Weaver FIG. 7, col.7: 17-28. The flowchart of FIG. 7 summarizes the operation of the present invention. When first connected with the VoIP net work, the VoIP device is authenticated to the network in step 20 100 based on a unique hardware identifier such as a MAC address and a digital certificate in the conventional manner. When the primary user is provisioned or activated in step 101, they are registered via the VoIP device by sending the MAC address and the digital certificate (e.g., an X.509 certificate) 25 to the network).
Regarding claim 19, Weaver, Nedeltchev, and Fligler disclose the method of claim 15. Nedeltchev also discloses:
Nedeltchev FIG. 4, [0037] – [0039].  In block 431, the circuitry 112 digitally signs the message using a MIC that includes a MAC address and that is stored locally in non-volatile memory on the IP phone 110. The configuration agent 170 receives the digitally signed message, and in block 441, compares the submitted unique identifier included in the digitally signed message to a value in a local memory. The configuration agent 170 may also verify the digital signature before extracting the MAC address. [the digital signature, which includes the MAC address information, is verified before granting access]); and 
receiving the customized configuration information based on providing the MAC address, the customized configuration information including one or more files associated with configuring the customer equipment (Nedeltchev [0016]. [When digital signature is verified], the configuration agent 170 formats the phone configuration profile [and] provides the formatted phone configuration 141 profile for download and installation by IP phone 110 [Note that in Nedelchev claim 20, the IP phone receives “customized configuration instructions.” Also note that in [0037] – [0039], digital signatures is generated with identifiers and MAC address, and files including LSC are provided to the IP phone.])
The motivation is the same as that of claim 15 above. 
Regarding claim 20, Weaver, Nedeltchev, and Fligler disclose the method of claim 15. 
Nedeltchev further discloses: receiving one or more credentials from a configuration storage device (Nedeltchev [0024], [0029]. According to the circuitry 112, the IP phone 110 obtains a Locally Significant Certificate (LSC) 143 from authentication server 144 and a formatted configuration profile 141 and automatically provisions the phone according to the formatted configuration profile 141. In some embodiments the certificate authority may be distributed over any combination of network devices in FIG. 2. The IP phone 110 automatically boots up and requests an IP address and a TFTP server 140 address to request a phone configuration profile 171.); and 
the one or more credentials permitting the other customer equipment to communicate with the configuration storage device to obtain different configuration information; and providing the one or more credentials to the other customer equipment. (Nedeltchev [0016], [0039]. [When digital signature is verified], the configuration agent 170 formats the phone configuration profile [and] provides the formatted phone configuration 141 profile for download and installation by IP phone 110 [Note that in Nedelchev claim 20, different IP phones may each receive “customized configuration instructions.”]. When there is a match, in block 451A the configuration agent 170 locally configures the IP phone profile using the MAC address extracted from the digital signature. The configuration agent 170 registers the IP phone 110 and in block 461 provides a formatted configuration file containing a Locally Significant Certificate (LSC) to the IP phone 110 for IP phone configuration. The IP phone 110 is configured using the formatted configuration file in block 471.). 
The motivation is the same as that of claim 15 above.  
Regarding claim 21, Weaver, Nedeltchev, and Fligler disclose the device of claim 1. Weaver discloses receive the X.509 certificate based on a request by the device for the MAC address (Weaver col. 7: 18-22. When first connected with the VoIP network, the VoIP device is authenticated to the network in step 20 100 based on a unique hardware identifier such as a MAC address and a digital certificate in the conventional manner.).
Regarding claim 22, Weaver, Nedeltchev, and Fligler disclose the device of claim 1.  Nedeltchev further discloses: where the X.509 certificate further includes one or more of: a serial number, an international mobile subscriber identity (IMSI), a universally unique identifier (UUID), or a globally unique identifier (GUID) (Nedeltchev FIG. 5, [0041] – [0042]. In the present embodiment, the MIC 105 is a digital certificate conforming to the X.509 standard. The MIC 105 includes a version number field 501, a serial number field 502 containing a serial number and a signature algorithm field 503.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 25, Weaver, Nedeltchev, and Fligler disclose the non-transitory computer-readable medium of claim 8.  Nedeltchev further discloses: where the customized configuration information includes one or more credentials associated with permitting the first device to access the network to obtain configurations (Nedeltchev FIG. 4, [0039]. When there is a match, in block 451A the configuration agent 170 locally configures the IP phone profile using the MAC address extracted from the digital signature. The configuration agent 170 registers the IP phone 110 and in block 461 provides a formatted configuration file containing a Locally Significant Certificate (LSC) to the IP phone 110 for IP phone configuration. [Note that in Nedelchev claim 20, the IP phone receives “customized configuration instructions.”]). 
The motivation is the same as that of claim 8 above. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (“Weaver,” US 8,139564, patented Mar. 20, 2012) in view of Nedeltchev et al. (“Nedeltchev,” US 2008/0046735, published Feb. 21, 2008) and Fligler et al. (“Fligler,” US 2006/0229931, published Oct. 12, 2006), and further in view of Kugler et al. (“Kugler,” US 20130151314, published June 13, 2013). 
Regarding claim 4, Weaver, Nedeltchev, and Fligler disclose the device of claim 1.  Weaver, Nedeltchev, and Fligler do not explicitly disclose: a service related to one or more of the following: synchronizing customer information or account information across multiple devices, or permitting transferring of call between customer equipment and a different customer equipment. 
However, Kugler, in an analogous art, discloses a device wherein a service related to one or more of the following: synchronizing customer information or account information across multiple devices, extracting of systems logs or packet capture files to provide a support service to the customer equipment, or permitting transferring of a call between the customer equipment and a different customer equipment (Kugler [0135]. Users of the system 100 may also get notifications on their agent panel 1400 as shown in FIGS. 14A through 14G. Agent panel 1400 provides information about incoming callers and allows agents to manually adjust their Agent Mode, Submit information about calls using Call Note Forms, and transfer callers to different phone numbers or applications using Application Transfers.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kluger with the with the techings of Weaver, Nedeltchev, and Fligler to include: permitting transferring See Kluger [0135]).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (“Weaver,” US 8,139564, patented Mar. 20, 2012) in view of Nedeltchev et al. (“Nedeltchev,” US 2008/0046735, published Feb. 21, 2008) and Fligler et al. (“Fligler,” US 2006/0229931, published Oct. 12, 2006), and further in view of Martini (“Martini,” U.S. 8,893,255 Bl, patented November 18, 2014).
Regarding claim 10, Weaver, Nedeltchev, and Fligler disclose the non-transitory computer-readable medium of claim 8. Weaver, Nedeltchev, and Fligler do not explicitly disclose: identify different sets of services and provide such services to different first devices. 
However, Martini, in an analogous art, discloses identify different sets of services to provide to different first devices; and provide the different sets of services to the different first devices based on identifying  the different  sets of services  (Martini  Col.  3: 1-17, disclosing that communication network system can uniquely identify each user device based on the authentication information, and, based on the authentication, can provide different service policies to different devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martini with the Weaver, Nedeltchev, and Fligler to include: identify different sets of services and provide such services to different first devices, to provide users with a means for providing a user with a plurality of devices sharing the same See Martini col. 3: 1-17).
Regarding claim 11, Weaver, Nedeltchev, and Fligler disclose the non-transitory computer-readable medium of claim 8. Furthermore, Martini, in an analogous art, discloses where the service is a first service, for the first device, and is different from a second service for a second device (Martini Col. 3: 1-17, disclosing that communication network system can uniquely identify each user device based on the authentication information, and, based on the authentication, can provide different service policies to different devices).
The motivation is the same as that of claim 10 above. 
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (“Weaver,” US 8,139564, patented Mar. 20, 2012) in view of Nedeltchev et al. (“Nedeltchev,” US 2008/0046735, published Feb. 21, 2008) and Fligler et al. (“Fligler,” US 2006/0229931, published Oct. 12, 2006), and further in view of Behringer et al. (“Behringer,” U.S. 20140215580, published July 31, 2014).
Regarding claim 26, Weaver, Nedeltchev, and Fligler disclose the non-transitory computer-readable medium of claim 8. Weaver, Nedeltchev, and Fligler do not explicitly disclose: where the one or more instructions, that cause the one or more processors to receive the X.509 certificate, cause the one or more processors to: receive the X.509 certificate when the first device powers on. 
However, Behringer, in an analogous art, discloses where the one or more instructions, that cause the one or more processors to receive the X.509 certificate, cause the one or more processors to: receive the X.509 certificate when the first device powers Behringer [0059], [0118]. Other information reflective of trust may be stored. For example, the table includes the information about the neighbor (e.g., domain and identity), the received credentials (e.g., X.509 certificate), and the results of the validation. Neighbor discovery is the first step in autonomic inter actions between network devices. An autonomic device automatically, on first boot, enables all interfaces (“no shut'), and starts neighbor discovery on each interface. One goal of the neighbor discovery is to generate a table that shows identification for each adjacent autonomic device and validity thereof. The autonomic device performs neighbor discovery with adjacent autonomic devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Behringer with the Weaver, Nedeltchev, and Fligler to include: receive the X.509 certificate when the first device powers on, to provide users with a means for automatic discovery and validation of neighborhood devices and knowledge about certain services and capabilities associated with these devices. (See Behringer [0118]).
Regarding claim 27, claim 27 corresponds to a method corresponding to the non-transitory computer-readable medium of claim 26. Claim 27 is similar in scope to claim 26 and is therefore rejected under similar rationale. 
                                               




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961. The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on 571 270 5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD  LONG/
Examiner, Art Unit 2439

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439